Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 4/16/21.
Claims 1, 3, 5-7, 9-11, 15-17, 21-25, and 27-30 are pending.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-6, 9-11, 15-17, 21, 23, 25 is/are rejected under 35 U.S.C. 103 as being upatentable over Guerzoni et al., Pub. No. US 2019/0239271, (“Guerzoni”) in view of Wang, Pub. No. US 2017/0289860, (“Wang”), and Mitra et al., Pub. No. US 2016/0095156, (“Mitra”), newly cited.
Independent Claims
Regarding independent claim 1, Guerzoni teaches the claimed limitations “A method comprising: 
detecting a request to set up a voice call originating from or terminating at a user equipment that is connected or configured to connect to a Fifth Generation (5G) mobile network (see, e.g., Figs. 2-3 and 5; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204); 
transitioning, in response to the request to set up the voice call, the user equipment from having a Fifth Generation (5G) mobile network connection with the Fifth Generation (5G) mobile network to having a Long Term Evolution (LTE) network connection with an LTE network, the detecting and the transitioning performed without call setup being initiated for the voice call via the Fifth Generation (5G) mobile network (see, e.g., Figs. 2-3 and 5; in particular, see Fig. 2, FB signaling 209 and FB to EPS signaling 210 which teaches that the voice call is transitioned from the NR network to the LTE network “without call setup being performed” for the NR network since the voice call is not completed with the NR network but rather falls back to the LTE network; this interpretation of “without call setup being performed” is consistent with applicant’s specification under the BRI standard (see, e.g., paragraph no. 0015 of applicant’s specification); see also, paragraph nos. 0032-0034), the transitioning comprising the user equipment 
sending, via the Fifth Generation (5G) mobile network connection, a service request for voice service fallback to the LTE network (Fig. 5, extended service request 515b sent by UE 501), 
establishing the LTE network connection with the LTE network based on the acquired LTE network signal (see, e.g., Fig. 2 and paragraph no. 0035); and 
performing call setup for the voice call via the LTE network connection with the LTE network” (paragraph no. 0035, “the UE 201 then performs the multimedia call in the EPS in 211”; see paragraph no. 0050 which discloses a VoLTE call as one example of the multimedia call in the EPS or LTE network) as recited in claim 1.
Guerzoni does not teach the limitations “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network, 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” nor the limitations “scanning, in response to the expiration of the watchdog timer, LTE frequency bands in a scan order specified by a frequency band scan priority, in response to the LTE bands being scanned and no LTE network signal being acquired, refining the scan order based on an LTE neighbor list, scanning and acquiring an LTE network signal based on the refined scan order” as recited in claim 1.
Wang teaches “starting a watchdog timer based on when the user equipment sends the service request for voice service fallback to the network (see paragraph no. 0025, “Upon sending the CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the network” (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and
scanning, in response to the expiration of the watchdog timer, frequency bands in a scan order specified by a frequency band scan priority” (see paragraph no. 0029, “the wireless communication device 110 starts a cell search procedure in the 2G/3G networks 130”; the broadly recited “scan priority” reads on the scanning of the cells by the wireless communication device 110, e.g., the scanning of cells 1, 2, 3, etc.).
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service fallback to a LTE network since it is common knowledge in the art, that as the migration from LTE to 5G occurs, there would be network coverage issues since the 5G migration path is in its beginning stages (see Guerzoni, paragraph nos. 0002-0006).  Therefore, the voice service fallback scheme disclosed in Wang would logically apply to a LTE network given the current 5G migration path by service providers such as Verizon, AT&T, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni by incorporating the teachings of Wang to make a voice call or SMS without failure or being delayed for a too long time for the users of the LTE/5G communication devices and to provide improved voice services for users of an LTE/5G communication device in a wireless communication system, as suggested by Wang in paragraph nos. 0010 and 0007, respectively.
Mitra teaches the limitations “in response to the LTE bands being scanned and no LTE network signal being acquired (see Fig. 9, steps 902, 904 (the “No” conditional output of step 904), see also paragraph no. 0054, “At block 902, the UE scans for one or more channels … to reacquire service” and paragraph no. 0055, “otherwise if failed, the method 900 proceeds to block 906”; see also paragraph nos. 0023, 0026 which disclose that the disclosure may be used in a LTE network), refining the scan order based on an LTE neighbor list (see Fig. 9, step 906 and Fig. 8 for a neighbor list, see also paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”), scanning and acquiring an LTE network signal based on the refined scan order” (see paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”; see Fig. 9, steps 906, 908 (the “Yes” conditional output of step 908 denotes that an LTE network signal was acquired)) as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni and Wang by incorporating the teachings of Mitra to help the UE find a valid LTE channel without performing a full or wider scan, thus reducing time and/or power consumption used for service acquisition, as suggested by Mitra in paragraph no. 0055.
Regarding independent claim 10, Guerzoni teaches the claimed limitations “A method comprising: 
detecting, at a user equipment that is connected to a Fifth Generation (5G) mobile network, an initiation of a voice call (see, e.g., Figs. 2-3 and 6; in particular, Fig. 2 shows a mobile originated (MO) voice call detected by a UE 201 which is connected to a NR or 5G network 202, 204; see also, paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”);
sending, by the user equipment to a node in the Fifth Generation (5G) mobile network and in response to the detecting the initiation of the voice call, a service request for voice service fallback to a Long Term Evolution (LTE) network (see, e.g., Figs. 2-3 and 6; in particular, see Fig. 6, extended service request 611 sent by UE 601 to node NG CP 604, see paragraph nos. 0075, 0087);
using the LTE network signal to engage in connection setup and call setup with the LTE network” (paragraph no. 0035, “the UE 201 then performs the multimedia call in the EPS in 211”; see paragraph no. 0050 which discloses a VoLTE call as one example of the multimedia call in the EPS or LTE network) as recited in claim 10. 
Guerzoni does not teach limitations “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the LTE network, 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the LTE network” and the limitations “scanning, in response to the expiration of the watchdog timer, LTE frequency bands in a scan order specified by a frequency band scan priority, in response to the LTE bands being scanned and no LTE network signal being acquired, refining the scan order based on an LTE neighbor list, scanning and acquiring an LTE network signal based on the refined scan order” as recited in claim 10.
Wang teaches “starting, by the user equipment, a watchdog timer based on when the user equipment sends the service request for voice service fallback to the network (see paragraph no. 0025, “Upon sending the CSFB request, the wireless communication device 110 starts a first timer”; the “watchdog timer” reads on the first timer), 
detecting, by the user equipment, an expiration of the watchdog timer without receiving a reply to the service request for voice service fallback to the network” (see paragraph no. 0029, “When the first timer … is expired and no response to the CSFB request been received from the LTE network 120”) and
scanning, in response to the expiration of the watchdog timer, frequency bands in a scan order specified by a frequency band scan priority” (see paragraph no. 0029, “the wireless communication device 110 starts a cell search procedure in the 2G/3G networks 130”; the broadly recited “scan priority” reads on the scanning of the cells by the wireless communication device 110, e.g., the scanning of cells 1, 2, 3, etc.).
Wang does not teach the “LTE” network limitation.  In other words, in Wang, the voice service fallback is to the 2G/3G network and not to the “LTE” network since Wang is concerned with continuing a voice call in a network environment where a LTE/4G network and a 2G/3G network co-exist.  However, Wang suggests a voice service fallback to a LTE network since it is common knowledge in the art, that as the migration from LTE to 5G occurs, there would be network coverage issues since the 5G migration path is in its beginning stages (see Guerzoni, paragraph nos. 0002-0006).  Therefore, the voice service fallback scheme disclosed in Wang would logically apply to a LTE network given the current 5G migration path by service providers such as Verizon, AT&T, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni by incorporating the teachings of Wang to make a voice call or SMS without failure or being delayed for a too long time for the users of the LTE/5G communication devices and to provide improved voice services for users of an LTE/5G communication device in a wireless communication system, as suggested by Wang in paragraph nos. 0010 and 0007, respectively.
Mitra teaches the limitations “in response to the LTE bands being scanned and no LTE network signal being acquired (see Fig. 9, steps 902, 904 (the “No” conditional output of step 904), see also paragraph no. 0054, “At block 902, the UE scans for one or more channels … to reacquire service” and paragraph no. 0055, “otherwise if failed, the method 900 proceeds to block 906”; see also paragraph nos. 0023, 0026 which disclose that the disclosure may be used in a LTE network), refining the scan order based on an LTE neighbor list (see Fig. 9, step 906 and Fig. 8 for a neighbor list, see also paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”), scanning and acquiring an LTE network signal based on the refined scan order” (see paragraph no. 0055, “At block 906, the UE scans for one or more channels … using a previously stored neighbor list”; see Fig. 9, steps 906, 908 (the “Yes” conditional output of step 908 denotes that an LTE network signal was acquired)) as recited in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni and Wang by incorporating the teachings of Mitra to help the UE find a valid LTE channel without performing a full or wider scan, thus reducing time and/or power consumption used for service acquisition, as suggested by Mitra in paragraph no. 0055.
Regarding independent claim 16, this independent claim is a corresponding apparatus (i.e. network device) claim of the method claim 10 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 10 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 16, see Fig. 12 for a “processor” (controller 1202) and a “non-transitory computer-readable medium” (paragraph no. 0195 discloses a memory).
Dependent Claims
Regarding claim 3, Guerzoni further teaches “wherein: detecting the request to set up the voice call comprises the user equipment detecting an initiation of the voice call” (see paragraph no. 0033, “the UE 201 needs to start a Mobile Originated (MO) call in 207”).
Regarding claim 5, Guerzoni further teaches “releasing the 5G mobile network connection” (e.g., in Fig. 5, UE 501 releases the 5G connection in order to begin the fallback procedure by sending the extended service request message 515; see also paragraph no. 0076 and Fig. 9, step 911 “RRC conn. Rel. with Redirection to LTE”).
Regarding claims 6, 23, and 25, Guerzoni and Wang do not teach but Mitra teaches “wherein the frequency band scan priority specifies a first scan for a first LTE band followed by a second scan for a second LTE band, the second LTE band being an LTE band last used by the user equipment” (see Fig. 8’s MRU list 808 and Fig. 9, step 902 and paragraph no. 0054 which discloses that the UE scans a first LTE band (ARFCN 797) followed by a scan of a second LTE band (ARFCN 788) which is the LTE band last used or most recently used (MRU) by the UE in accessing the first and second RATs, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Guerzoni, Wang, and Mitra by incorporating the additional teachings of Mitra to help the UE find a valid LTE channel without performing a full or wider scan, thus reducing time and/or power consumption used for service acquisition, as suggested by Mitra in paragraph no. 0055.
Regarding claims 9, 15, Guerzoni further teaches “embodied as computer-executable instructions on at least one non-transitory computer-readable medium” (see paragraph no. 0195 for a memory).
Regarding claims 11, 17, Guerzoni further teaches “wherein the detecting the initiation of the voice call comprises one of:  30Docket No.: 20190217detecting an initiation of an outgoing voice call originating from the user equipment; and detecting a receipt of an invitation to join an incoming voice call terminating at the user equipment” (see Fig. 2, MO call 207 by UE 201; see also, Fig. 14 for a mobile terminated call).
Regarding claim 21, Guerzoni teaches “wherein the performing call setup for the voice call via the LTE network connection with the LTE network comprises the user equipment re- registering with an Internet Protocol Multimedia System (IMS) network and requesting a packet data network (PDN) connection” (see Fig. 13, steps 4 and 5, and its respective written description and paragraph no. 0106).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang and Mitra as applied to claim 5 above and further in view of Sung et al., US 10,952,270, (“Sung”), newly cited.
Regarding claim 7, Guerzoni, Wang, and Mitra do not teach but Sung further teaches “wherein the LTE neighbor information comprises an LTE neighbor list associated with the 5G mobile network” (see col. 8, line 65 – col. 9, line 2, “the 5G gNB might be provisioned with a neighbor list that specifies the type of each of various 4G eNBs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Guerzoni, Wang, and Mitra by incorporating the teachings of Sung in order to quickly initiate a handover operation in a non-standalone 5G network between neighboring cells by using available LTE/4G neighbor cells which is deemed well known in the art.  Furthermore, this modification would prevent dropped calls from occurring within the non-standalone 5G network as the rollout of the 5G network increases over time and therefore, improve its reliability.
Claims 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni in view of Wang and Mitra as applied to claims 1, 10 above and further in view of Belghoul et al., Pub. No. US 2018/0227960, (“Belghoul”).
Regarding claims 22 and 24, Guerzoni teaches “wherein the transitioning comprises: maintaining the Fifth Generation (5G) mobile network connection with the Fifth Generation (5G) mobile network over the Fifth Generation (5G) mobile network connection; and establishing the LTE network connection with the LTE network to engage in the voice call via the LTE network” (see, e.g., Fig. 14 which teaches maintaining the 5G connection at 1408 and establishing the LTE network connection with the LTE network to engage in the voice call at 1409-1411) as recited in claim 22 and similarly recited in claim 24.
Guerzoni does not explicitly teach maintaining the 5G mobile network connection to “continue a data session” over the 5G network connection as recited in claims 22 and 24, even though this appears implicit in the disclosure of Guerzoni.
Belghoul teaches, e.g., in the Abstract, maintaining concurrent connections with a Fifth Generation (5G) or 5G network node and a legacy or LTE network node.  Since the 5G connection is maintained, the 5G connection would function to continue a data session, see also Fig. 9 and paragraph no. 0114 which discloses downlink data frames 904 in a 5G connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Mitra by incorporating the teachings of Belghoul to establish and maintain connections with current radio access technologies and Fifth Generation (5G) radio access technologies, as suggested by Belghoul in paragraph no. 0002.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni, Wang, Mitra, and Sung as applied to claim 7 above, and further in view of Kumar et al., Pub. No. US 2014/0293908, (“Kumar”), newly cited.
Regarding claim 27, Guerzoni, Wang, and Mitra do not teach but Sung teaches a 5G NR LTE neighbor list, see col. 8, line 65 – col. 9, line 2.
Sung does not teach but Kumar teaches that the neighbor list is included in a “SIB5 LTE neighbor list” (paragraph no. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, Mitra, and Sung by incorporating the teachings of Kumar since incorporating an LTE neighbor list in a SIB5 is well known in the art and such a modification would merely re-use a known LTE SIB5 functionality to the emerging 5G networks which are being deployed by wireless communication vendors as the industry transitions from the 4G/LTE network to the 5G network.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni, Wang, and Mitra, as applied to claim 10 above, and further in view of Sung and Kumar.
Regarding claim 28, Guerzoni, Wang, and Mitra do not teach but Sung teaches a 5G NR LTE neighbor list, see col. 8, line 65 – col. 9, line 2.
Sung does not teach but Kumar teaches that the neighbor list is included in a “SIB5 LTE neighbor list” (paragraph no. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Mitra by incorporating the teachings of Sung and Kumar since incorporating an LTE neighbor list in a SIB5 for a 5G network would merely re-use a known LTE SIB5 functionality to the emerging 5G networks which are being deployed by wireless communication vendors as the industry transitions from the 4G/LTE network to the 5G network.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerzoni, Wang, and Mitra, as applied to claims 10, 16 above, and further in view of Huang-Fu et al., Pub. No. US 2019/0364412, (“Huang-Fu”), newly cited.
Guerzoni teaches “wherein the voice call is a non-emergency type voice call (paragraph nos. 0032, 0070), the method further comprising: detecting, at the user equipment when the user equipment is connected to the Fifth Generation (5G) mobile network, an initiation of a voice call (paragraph no. 0032); and autonomously falling back, by the user equipment in response to the detecting the initiation of the voice call, to the LTE network for the voice call” (paragraph no. 0034) as recited in claim 29 and similarly recited in claim 30.
Guerzoni does not teach that the voice call is an “emergency type” voice call.  However, it does recognize that such an emergency call is one type of a voice call, see paragraph no. 0005 which discusses the background of the invention and such calls are well known in the art.
Huang-Fu teaches in Fig. 4 that a UE initiates an emergency type voice call (step 430) in a first access type 402 which could be a 5G network (see Fig. 1) and transitions the emergency type voice call to a second access type 403 which could be an LTE/4G network (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify the combination of Guerzoni, Wang, and Mitra by incorporating the teachings of Huang-Fu to enable the user to make emergency voice calls in a non-standalone 5G network in which both 5G and LTE networks co-exist.  This would improve the reliability of such emergency voice calls thereby improving the safety and health of the users.
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414